Citation Nr: 0014815	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-24-001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to Department of Veterans Affairs disability 
compensation for a head injury under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999).

2. Entitlement to Department of Veterans Affairs disability 
compensation for left elbow, knee shoulder and neck 
disorders under the previsions of U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Neal A. Connors, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


FINDING OF FACT

On June 1, 2000, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
veteran requesting that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran having been met, the Board no longer has jurisdiction 
to review the appeal. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.101, 20.202, 20.204, 20.1103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  The Board has jurisdiction to 
review on appeal all questions of law and fact affecting the 
provision of benefits to veterans, providing an appeal is 
perfected by submission of a timely notice of disagreement 
and substantive appeal.  38 C.F.R. §§ 20.101, 20.200 (1999).  
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  If an appeal is 
not perfected, the determination on the claim by the agency 
of original jurisdiction is final.  38 C.F.R. § 20.1103.  The 
veteran has withdrawn this appeal, in a written statement 
dated and received at the Board on June 1, 2000, before a 
Board decision was promulgated.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


-

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

